Citation Nr: 1030098	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-31 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for bilateral hip 
disability and entitlement to a total disability rating based on 
individual unemployability (TDIU), for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to July 1997.  
The Veteran died in March 2004; the appellant is the custodian of 
the Veteran's minor child. 

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in November 2005, a statement of the case was issued in 
August 2006, and a substantive appeal was received in September 
2006.  The appellant testified at a personal RO hearing in 
January 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is seeking entitlement to service connection for 
the cause of the Veteran's death.  The certificate of death 
showed that the Veteran died in March 2004 and listed the 
immediate cause of death as pancreatitis.  At the time of his 
death, the Veteran was service-connected for residuals, cervical 
laminectomy, with radiculopathy; patellar tendinitis, left knee; 
lumbosacral strain with depression of T12-L1; fracture of right 
radius and ulna; tendinitis of both ankles; fracture of right 7th 
rib; hypertension; hemorrhoids; and PTSD.  Significantly, in 
support of her claim, the appellant submitted a January 2007 
private medical opinion stating that the Veteran's PTSD combined 
with alcoholism were reasonably considered to have resulted in 
the Veteran's pancreatitis and subsequent death.  Further, in her 
RO hearing testimony, the appellant also indicated that the 
Veteran self-medicated with alcohol for his other service-
connected disabilities.  Service connection for substance abuse 
is generally not allowed by law.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).  However, if the substance abuse was 
acquired as a result of a service-connected disability, then 
service-connection is available.  See Allen v. Principi, 237 F.3d 
1368 (Fed Cir. 2001).  Accordingly, the Board finds that a VA 
opinion is necessary to determine whether the cause of the 
Veteran's death was related to his alcoholism and, in turn, was 
caused by or aggravated by his service-connected disabilities.  

The Board also observes that the Veteran's service treatment 
records documented numerous incidents of abdomen pain and 
gastrointestinal problems, including findings of gastroenteritis, 
duodenitis, gastritis, possible peptic ulcer disease and 
erosions.  Given the nature of pancreatitis and that the Veteran 
died within seven years of his discharge, the Board also find 
that the VA examiner should offer an opinion as to whether his 
pancreatitis manifested during active duty service.  

Further, although unclear, in her hearing testimony, it appears 
that the appellant indicated that the Veteran was receiving 
Social Security Administration (SSA) disability benefits.  
However, it does not appear that the Veteran's SSA records have 
been requested.  The RO should clarify with the appellant whether 
the Veteran was receiving SSA disability benefits and, if so, the 
RO should obtain the administrative decisions pertaining to the 
Veteran's claim and any underlying medical records from the SSA.  
See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the SSA, including decisions by the 
administrative law judge); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Moreover, the appellant reported that the Veteran received 
treatment at the VA.  While VA treatment from March 28 and 29, 
2003 from the Birmingham, Alabama VA Medical Center (VAMC) have 
been associated with the claims file, it does not appear that any 
other records have been obtained.  Further, it appears that he 
may have also received prior treatment at the VAMC in El Paso, 
Texas.  As VA medical records are constructively of record and 
must be obtained, the RO should obtain all VA treatment records 
from the Birmingham VAMC and El Paso VAMC.  See 38 C.F.R. 
§ 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Further, with respect to the issues pertaining to accrued 
benefits, in a June 2005 rating decision, the RO denied 
entitlement to service connection for bilateral hip disability 
and entitlement to TDIU, both for accrued benefit purposes.  In 
August 2005, the appellant filed a timely notice of disagreement 
pursuant to 38 C.F.R. § 20.201 which referred to accrued 
benefits.  Although the appellant then went on to address only 
the cause of death issue, the reference to accrued benefits leads 
the Board to view the notice of disagreement as to the denial of 
accrued benefits based on left hip disability and TDIU 
entitlement.  The RO has not issued a statement of the case with 
respect to this issue.  The United States Court of Appeals for 
Veterans Claims has held that, where the record contains a notice 
of disagreement as to an issue, but no statement of the case, the 
issue must be remanded to the RO to issue a statement of the 
case, and to provide the appellant an opportunity to perfect the 
appeal.  Manlincon v. West, 12 Vet.App. 238 (1999).

The Board also finds that the VA examiner should also offer an 
opinion as to whether the Veteran's bilateral hip disability 
manifested in service and whether the Veteran's service-connected 
disabilities rendered him unable to obtain and retain 
substantially gainful employment prior to his death.  See 
38 C.F.R. § 4.16(b).

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a decision in 
Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007), which held 
that with regard to Dependency and Indemnity Compensation (DIC) 
claims, section 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Again, as noted 
above, the Veteran was service-connected during his lifetime for 
residuals, cervical laminectomy, with radiculopathy; patellar 
tendinitis, left knee; lumbosacral strain with depression of T12-
L1; fracture of right radius and ulna; tendinitis of both ankles; 
fracture of right 7th rib; hypertension; hemorrhoids; and PTSD.  
The Board recognizes that the RO sent a VCAA letter to the 
appellant in July 2004.  However, the letter failed to list these 
disabilities and notify the appellant of the evidence and 
information required to substantiate a DIC claim based on the 
Veteran's service-connected disabilities.  Thus, the RO should 
send another VCAA notice to the appellant in compliance with 
Hupp.  Further, the notice should also comply with 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should send the appellant a 
corrective VCAA notice in compliance with 
the Court's guidance in Hupp.  The notice 
should specifically include an explanation 
of the information and evidence necessary 
to substantiate a DIC claim based on the 
Veteran's service-connected disabilities.  
Hupp v. Nicholson, 21 Vet.App. 342, 352- 53 
(2007).  Further, the notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet.App. 473 (2006).  

2.  The RO should clarify with the 
appellant whether the Veteran was 
receiving SSA disability benefits and, if 
so, contact the SSA and obtain copies of 
all administrative decisions (with 
associated medical records) pertaining to 
any claim for disability benefits by the 
Veteran.  If these records are 
unavailable, it should be clearly noted in 
the claims file. 

3.  The RO should take appropriate action 
to obtain any VA treatment records for the 
Veteran from the Birmingham VAMC and El 
Paso VAMC.  If these records are 
unavailable, it should be clearly noted in 
the claims file.  

4.  Thereafter, the claims file should be 
sent to a VA medical doctor for review.  
After reviewing the claims file, the 
examiner should respond to the following:  

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's pancreatitis was due to 
alcoholism? 

     b) Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's service-connected 
disabilities, specifically his PTSD, 
caused, contributed to or aggravated his 
alcoholism?  

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the cause of Veteran's death, pancreatitis, 
manifested during active duty service?  

     d)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's bilateral hip disability 
manifested during active duty service?

     e)  Prior to his death, did the 
Veteran's service-connected disabilities 
render him unable obtain and retain 
substantially gainful employment?

A rationale for all opinions expressed 
should be furnished.

5.  The RO should then review the VA 
examiner's opinion to ensure it adequately 
responds to the posed questions and that 
the opinion is based on a clear rationale.  
If remedial action is necessary, the 
opinion should be returned to the examiner 
for an appropriate addendum. 

6.  With regard to the two accrued benefits 
issues, the RO should take appropriate 
action pursuant to 38 C.F.R. § 19.26, to 
include furnishing the appellant and her 
representative with an appropriate 
statement of the case.  The appellant and 
her representative should be advised of 
need to file a timely substantive appeal if 
the veteran desires to complete an appeal 
as to this issue.

7.  Thereafter, the issue of entitlement to 
service connection for the cause of the 
Veteran's death should be readjudicated.  
If the benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

